DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Victor J. Wasylyna on 02/03/2021.
The application has been amended as follows:
Please amend claim 20, add claim 22 as follows, and cancel claim 21.

20.  (Currently Amended)  A method for preheating a thermoplastic charge, the method comprising:
	establishing a flow of a gas through a conduit;
	introducing flakes of thermoplastic particulate material to the flow of the gas to yield a gas-particulate mixture; and
	heating at least one of the gas and the gas-particulate mixture flowing through the conduit using a heating assembly to yield a heated gas-particulate mixture, wherein heating at least one of the gas and the gas-particulate mixture comprises:
	inducing a first magnetic field using a first induction coil surrounding the conduit upstream from introduction of the flakes of thermoplastic particulate material to the gas;

	inducing a second magnetic field using a second induction coil surrounding the conduit downstream from the introduction of the flakes of thermoplastic particulate material to the gas; and
	heating a second susceptor positioned in the second magnetic field between the second induction coil and the gas-particulate mixture moving through the conduit to heat the gas-particulate mixture.

21.  (Canceled)  





22.  (New)  The method of Claim 20 wherein the heating the first susceptor comprises heating a susceptor having a Curie temperature less than a melting temperature of the thermoplastic matrix material.

Allowable Subject Matter
Claims 1-14, 16-20 and 22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art can neither anticipate nor prove obviousness of the combination of features of the current application. The application claims a system and a method for preheating a thermoplastic charge having a vessel housing the thermoplastic material, a first heating assembly located upstream from the vessel to heat a supplied gas and a second heating assembly downstream from the vessel to heat the gas/thermoplastic material mixture. The closest teaching that can read on those claims is taught by Rivat-Lahousse (US 3709651 A) which teaches a system to preheat the thermoplastic material [apparatus of figure 5] including a vessel that houses the thermoplastic material [hopper, item 40 of figure 5] and a first heating assembly to heat the supplied gas [burner, item 43 of figure 5]. However, Rivat-Lahousse does not teach a second heating assembly that heats the gas/thermoplastic material mixture downstream from the vessel. Other prior arts as Ciraud teaches a first heat exchanger that heats a vessel having glass balls and a second heat exchanger that heats the gas/glass balls mixture. However, Ciraud fails to teach that the second heating assembly is located downstream from the introduction of the glass balls/thermoplastic particulate material to the gas. Therefore, it would not have been obvious to a person of ordinary skill in the art before the effective filling date of this application to have modified the teachings of Rivat-Lahousse and/or Ciraud to utilize a first heating assembly upstream from a holding vessel to heat the gas supply and a second heating assembly downstream from the holding vessel to heat the gas/thermoplastic material mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any questions regarding this communication or previous ones from the examiner should be directed to Omar Elraey whose telephone number is (571) 270-7864. The examiner can be normally reached on 9:00 AM – 5:00 PM.
If the examiner can’t be reached, the examiner’s supervisor Edelmira Bosques can be reached on (571) 270-5614.
Information regarding the application’s status may be obtained from the Patent Application Information Retrieval (PAIR) System. Information regarding published applications’ status may be obtained from either private PAIR or Public PAIR.
Information regarding unpublished applications’ status may be obtained from Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OMAR ELRAEY/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746